Title: James Moylan to the Commissioners, 8 July 1778
From: Moylan, James
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      L’Orient 8 July 1778
     
     The day before yesterday two of Captain Tuckers prizes arrived here, one of which is loaded with 1400 Quintals of Dry’d Cod Fish, the other with Twenty Chaldron of Coals and seventy Gross of empty Bottles. Both those prizes are Brigs, one of which is of very little value but the other is a new vessel. As no application cou’d yet be made from Mr. Schweghauser, and it being necessary to make their declaration at the Custom house and Admiralty, I passed them through these different ceremonys as vessels belonging to Portsmouth in N. England, in order to avoid the detention that wou’d be given them if declared as prizes. I have wrote Mr. Schweighauser of Nantes to inform me whether his appointment extends to this port, on receipt of his answer, if I find it do’s, I will deliver to his order those prizes &ca. If I shoud not in the mean time receive different orders from you, as the steps I have already taken regarding them, proceeds only from a desire of being of some use.
     The jealousys subsisting between Cap: Tuckers officers and the french part of his crew, have got to the disagreeable height of being obliged to come before the Admiralty, however I am in hopes matters will be soon reconciled. The Admiralty desire all they can to facilitate it. I have the honor to be Honorable Gentlemen Your assur’d hl svt.
     
      James Moylan
     
    